Citation Nr: 0029017	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  94-42 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964 and from November 1965 to November 1968.  Service in 
Vietnam is indicated by the evidence of record.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Honolulu, 
Hawaii.  In a January 1991 rating decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent evaluation.  The veteran appealed 
the assignment of the 10 percent disability evaluation.  In a 
January 1995 rating decision, the RO assigned a 30 percent 
disability evaluation.  

In April 1997, the jurisdiction of this matter was 
transferred to the RO in New York, New York.  In March 1999, 
the jurisdiction of this matter was transferred to the RO in 
Houston, Texas.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to an increased rating 
for PTSD is still before the Board for appellate review.  

Review of the record reveals that the veteran filed a notice 
of disagreement with respect to a March 1997 rating decision 
which assigned a 10 percent evaluation to the service-
connected tinnitus.  A statement of the case was issued in 
November 1999.  In an April 2000 statement, the veteran 
stated that he did not intend to appeal that issue.  
Consequently, this issue is not before the Board for 
appellate review.  


REMAND

Review of the record reveals that in a Substantive Appeal (VA 
Form 9) dated in August 2000, the veteran indicated that he 
wanted a hearing before a Member of the Board at a local VA 
office.  Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on 
appeal will be granted if an appellant expresses a desire to 
appear in person.  The Board shall decide an appeal only 
after affording the appellant an opportunity for a hearing.  
38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2000); see also 
38 C.F.R. § 3.103(c) (1999).

In this regard, the Board notes that the evidence of record 
shows that the veteran is incarcerated in Mexico.  The VA has 
a statutory obligation to assist veterans in the development 
of their claims; the duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement as such individuals are entitled 
to the same care and consideration given to their fellow 
veterans.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  However, it is clearly not 
feasible to attempt to conduct a travel board hearing in 
Houston when the veteran is imprisoned in a Mexican jail.  
The Board notes, however, that in an April 2000 statement, 
the veteran stated that he would be released from prison in 
15 months.  It is possible that the veteran may appear at a 
travel board hearing after his release in 2001, and 
arrangements may be made to that end.    

In January 1997, this matter was remanded by the Board for 
additional development, to include according the veteran a VA 
psychiatric examination to determine the severity of his 
service-connected PTSD.  Because the veteran is currently 
incarcerated in Mexico, the examination requested by the 
Board was not conducted until April 2000.  The April 2000 
psychiatric examination was done by a Mexican psychiatrist, 
evidently after the intervention of the United States Embassy 
in Mexico to get the veteran briefly released from prison for 
the examination.  Although the examination was no doubt the 
best which could be obtained under the circumstances, it does 
not comport with DSM-IV, and the examining psychiatrist does 
not appear to have been familiar with issues relating to 
PTSD.  The Board believes that once the veteran is released 
from prison, a VA psychiatric examination should be 
scheduled.

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 

1.  The RO should schedule the veteran 
for a travel board hearing at the RO in 
Houston, Texas.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.  In 
scheduling such hearing, the RO should 
make an attempt to determine the date of 
the veteran's release from prison, 
whether the veteran would be able to 
appear for a hearing after his release 
date, and whether the facility can make 
any arrangements for the veteran to 
appear at a hearing.

2.  If possible, after the veteran is 
released from prison but before the 
travel board hearing is scheduled, the 
veteran should be scheduled for a VA 
psychiatric examination to evaluate the 
severity of his service-connected PTSD.  
See the Board's January 1997 remand.  If 
such examination is done, the report of 
the examination should be associated with 
the veteran's VA claims folder.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


